Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 15/930,810, STAND FOR SUITABLE OBJECTS AND APARRATUS, filed on 8/20/20.

Specification
The disclosure is objected to because of the following informalities: The term with “spider” is vague and the applicant needs to further define the spider.  For example, the spider is a joint between the two legs to allow them to pivot with respect each other.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, line 2, “spider member” is vague and the applicant needs to further define the spider member.

	Claim 3, line 13, “a stanchion” should be changed to ---the stanchion--- for clarification.
	Claim 3, line 15, “a retainer coupled to a yoke” is indefinite because there are two different yokes (top leg or bottom leg) and it is not clear which yoke the retainer is mounted thereon. 
	Claim 3, line 15, “the opening” should be changed to ---an opening---.
	Claim 3, line 15, “the body of the retainer” should be changed to ---the body of retainer---.
	Claim 3, line 19, “a drive protrusion” should be changed to ---the drive protrusion---.
	Claim 4 should be canceled because the limitation has already cited in claim 3.
	Claim 5, line 3, “is of a cylinder shape” should be changed to ---are in a cylinder shape--- for clarification.
	Claim 6, line 1, “of a tubular-shape” should be changed to ---in a tubular shape--- for clarification.

Allowable Subject Matter
Claims 3-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2006/0189248 to O’Brien
US Patent Application Publication # 2002/0066329 to Brickner et al.
US Patent Application Publication # 2006/0175499 to Price et al.
US Patent # 5,405,347 to Lee et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632